Allowable Subject Matter
Claims 1-20 are pending and allowed.
Reasons for Allowance
The following is an examiner’s statement for reasons for allowance: The prior art on record did not teach the combination of elements of the independent claims. Specifically the prior art on record did not teach with respect to the independent claims:  after receiving one or more indications that the first playback device will operate as a group coordinator for a playback group comprising the first playback device and at least a second playback device, transmit configuration information to at least the second playback device comprising: (i) one or more channel configuration details for a first wireless channel via which the first playback device is to receive a first stream of packets addressed to the first playback device, and (ii) one or more channel configuration details for a second wireless channel via which the first playback device is to transmit a second stream of packets addressed to a group comprising at least the second playback device, wherein at least one of the first stream of packets or the second stream of packets comprises media content; and coordinate playback of the media content in synchrony by the playback group via control messages exchanged with at least the second playback device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reason for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212.  The examiner can normally be reached on 7:30 am - 3:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454